El Juez Asociado Señor Travieso
emitió la opinión del tribunal.
Justino Rohena fue acusado de un delito de abandono de menores, consistente en haber dejado de proveer a su alegada hija María Antonia del indispensable alimento, vestuario y asistencia médica, sin excusa legal justificativa *314de tal abandono. Alegó el acusado en sn defensa qne él no es el padre de la mencionada joven. La Corte de Distrito-de San Jnan le declaró culpable y le condenó a la pena de-quince días de cárcel, pero dejándola en suspenso mientras el acusado pase un semanal de $1.50 a su alegada hija. El acusado apeló, imputando a la corte inferior el error de ha-ber declarado en su sentencia que el acusado es padre natural de la menor, sin que la filiación hubiese sido reconocida', por documento indubitado del acusado o se hubiese estable-cido de antemano mediante acción para el reconocimiento de.-la menor como hija natural del acusado.
La contención principal del apelante es la de que ninguna-, persona puede ser convicta del delito de abandono de meno-res (Art. 263, Código Penal) si la relación de padre e hijo-natural, entre el acusado y el menor, no ha sido establecida, previamente por sentencia dictada en el correspondiente-pleito de filiación.
No estamos conformes con la contención del apelante.. El hecho de la paternidad, o sea la relación de padre e hija que pudiera existir entre el acusado y la menor María Antonia, es un hecho que pudo ser establecido dentro de este-procedimiento criminal. Véanse: Artículos 128 y 129 del Código Civil (1930).
En el caso de autos, la prueba aducida por el fiscal con-sistió en la declaración de la madre de la menor y en la de-ésta. Dichas declaraciones son claramente insuficientes para establecer la filiación de la menor María Antonia como hija, del acusado.
Convenimos con el Fiscal en que el récord ante nos no-presenta un caso del cual surja la culpabilidad del acusado-como un hecho establecido fuera de toda duda razonable.

Debe revocarse la sentencia apelada.

El Juez Asociado Señor Wolf está conforme con el re-sultado.*
El Juez Asociado Señor Córdova Dávila no intervino.